PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,040,767
Issue Date: 22 Jun 2021
Application No. 15/860,280
Filing or 371(c) Date: 2 Jan 2018
Attorney Docket No. 323471-US-2/71966-0795


:
:	DECISION ON PETITION
:
:
:
:



This is a response to Patentee’s “request for recalculation of patent term adjustment in view of safe harbor statement under 37 CFR 1.704(d)” filed on July 23, 2021, requesting that the Office adjust the patent term adjustment from 437 days to an unspecified number of days.

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On June 22, 2021, the Office determined that applicant was entitled to 437 days of PTA.  

On July 23, 2021, Patentee filed a “request for recalculation of patent term adjustment in view of safe harbor statement under 37 CFR 1.704(d).”

Request for Information

A Notice of Allowance was mailed on February 22, 2021 and Applicant subsequently filed an IDS on March 4, 2021 with a statement that differs from the language set forth in 37 C.F.R. 
§ l.704(d)(l).  The statement received on March 4, 2021 sets forth:


    PNG
    media_image2.png
    108
    704
    media_image2.png
    Greyscale




Compare this language to that of 37 C.F.R. § l.704(d)(l)(i):

(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section … if the paper … is accompanied by a statement that each item of information contained in the information disclosure statement: 

Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement …

Emphases added

On the present record, it appears that a reduction of 28 days is warranted, pursuant to 37 C.F.R. 
§ l.704(c)(10).  

The Office is seeking the following:

It appears that Petitioner wants to obtain the benefit of a 1.704(d) statement.  In order to receive such benefit, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement).   A petition under 1.183 (along with the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.  

A petition under 1.705(b) must also be filed.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
294 (234 + 60) + 171 (1268 – 1097) + 0 – 0 – 28 = 437

Conclusion

Patentee has two (2) months from the date of the Office’s Request for Information to file a request supplying the requested information. This two month period is not extendable under 37 CFR 1.136(a).  Such a request would consist of: 

a petition pursuant to 37 C.F.R. § 1.705(b);
the fee that is associated with the filing of a petition pursuant to 37 C.F.R. § 1.705(b);
the precise statement set forth in 37 C.F.R. § l.704(d)(l), if Petitioner is in a position to make such a statement;
a petition pursuant to 37 C.F.R. § 1.183 requesting the waiver of the temporal requirement of 37 C.F.R. § l.704(d)(1); and,
the fee that is associated with the filing of a petition pursuant to 37 C.F.R. § l.183.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
 



    
        
            
        
            
        
            
    

    
        1 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.